Citation Nr: 1342508	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee status post arthroplasty, to include as secondary to the service-connected right leg disability. 

2.  Entitlement to service connection for right knee degenerative arthritis, to include as secondary to the service-connected right leg disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to June 1956. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.  

In November 2011, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a December 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in November 2011 the Board remanded the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  In a December 2012 rating decision, the AMC granted these claims.  In view of the foregoing, the service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA and VBMS paperless claims processing systems.  To the extent that VA examination reports and medical records were added to the electronic systems after the supplemental statement of the case issued in December 2012, the records are not relevant to the issues of whether the Veteran has a current disability of either knee that is either related to service or due to or aggravated by the service-connected right leg disability.  As a result, neither remand nor the solicitation of a waiver of RO jurisdiction is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran's currently diagnosed left knee status post arthroplasty is related to his military service or that it is due to or aggravated by his service-connected right leg disability.

2.  The competent and probative evidence does not show that the Veteran's currently diagnosed right knee degenerative arthritis is related to his military service or that it is due to or aggravated by his service-connected right leg disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for left knee status post arthroplasty, to include as secondary to the service-connected right leg disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Entitlement to service connection for right knee degenerative arthritis, to include as secondary to the service-connected right leg disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for left knee status post arthroplasty and right knee degenerative arthritis, both to include as secondary to the service-connected right leg disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

As alluded to above, in November 2011, the Board remanded these claims and ordered either the AMC or the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records and provide the Veteran with a VA examination and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records have been obtained and associated with the Veteran's claims folder.  Furthermore, the Veteran was provided with a VA examination for his left knee status post arthroplasty and right knee degenerative arthritis in May 2012, and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the December 2012 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by letters mailed in October 2007 and May 2008, prior to the initial adjudication of his claims.  The letters specifically informed the Veteran of how to substantiate claims for service connection on both a direct and secondary basis and of the allocation of responsibilities between himself and VA.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in May 2012.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board notes that the VA examiner only rendered medical opinions as to whether the Veteran's left knee status post arthroplasty and right knee degenerative joint disease are related to his military service or were caused by his service-connected right leg disability.  To this extent, the Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board adds that VHA opinions were obtained from J.M., M.D. in April 2013 and from F.J., M.D. in August 2013.  The VHA reports reflect that the examiners reviewed the Veteran's past medical history, reviewed his claims folder, and provided opinions supported by a rationale.  Furthermore, Dr. J.M. rendered a medical opinion as to whether the Veteran's left knee status post arthroplasty and right knee degenerative joint disease are related to his military service or were caused by the service-connected right leg disability.  Dr. F.J. also rendered a medical opinion as to whether the Veteran's left knee status post arthroplasty and right knee degenerative joint disease are related to his military service or were aggravated by the service-connected right leg disability.  The Board therefore concludes that the VHA opinions are adequate for evaluation purposes.   

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  In his February 2010 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

The Veteran contends that his diagnosed status post left knee arthroplasty and right knee degenerative joint disease are related to his military service or alternatively are due to or aggravated by his service-connected right leg disability. 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Presumptive service connection

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of either the right or left knee during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis of either knee until September 1998 (more than 40 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to either claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of status post left knee total arthroplasty and right knee degenerative joint disease.  See, e.g., the May 2012 VA examination report.  Accordingly, element (1), current disability, is satisfied as to both claims.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records document treatment for an injury in January 1956 when he was run over by a truck.  At that time, an X-ray of his legs indicated negative findings.  However, the Veteran developed hematoma of the right leg and is currently service-connected for that condition.  The remainder of the Veteran's service treatment records is absent any treatment for his knees.   

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left knee status post arthroplasty and right knee degenerative joint disease are related to his military service.

Specifically, the Veteran was afforded a VA examination in May 2012.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with status post left knee total arthroplasty and right knee degenerative joint disease and concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The VA examiner's rationale for his conclusion was based on his findings of no injury to the Veteran's knees from his service.  He further reported that bilateral degenerative joint disease is common in individuals of the Veteran's age, and that it likely occurred due to normal wear and tear throughout the Veteran's life.  Moreover, he reported that the Veteran's left knee has done quite well since his total knee arthroplasty and has excellent range of motion, and that his right knee degenerative joint disease limits his right leg range of motion and function.    

In February 2013, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2012), requested a VHA opinion from an orthopedist to address whether the Veteran's left knee status post arthroplasty and right knee degenerative joint disease are related to his military service.  The Board thereafter obtained VHA opinions from Dr. J.M. in April 2013 and from Dr. F.J. in August 2013 as to this issue.  

In his April 2013 report, Dr. J.M. reviewed the Veteran's medical history, to include the in-service injury to the right leg, and documented the Veteran's postservice medical history of treatment for his right leg and knees.  Dr. J.M. thereafter concluded that the knee pain experienced by the Veteran, on a more probable than not basis, was not the result of the in-service injury to the right leg.  On the contrary, Dr. J.M. opined that the Veteran's arthritis of his knees, on a more probable than not basis, are the results of aging, excess weight/obesity, and possible pseudogout.  

In his August 2013 report, Dr. F.J. reviewed the Veteran's medical history, to include the in-service injury to the right leg, and documented the Veteran's postservice medical history of treatment for his right leg and knees.  Dr. F.J. thereafter concluded that it is less likely than not that the Veteran's current right knee degenerative joint disease and status post left knee arthroplasty had their onset during service or are otherwise related to service, to include as a result of any wear and tear during service.  Dr. F.J.'s rationale for his conclusion was based on the absence of documentation of any injury to either knee at any time while the Veteran was on active duty.  He further noted that it was listed on the Veteran's separation examination that there were no "defects" and that there was no documentation of treatment of any knee condition until the 1990s.  

The May 2012 VA examination report and the April and August 2013 VHA opinions were based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's and VHA reviewers' opinions are consistent with the Veteran's documented medical history, which is absent any report of symptomatology of either a right or left knee disability for more than 40 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's or VHA reviewers' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), has presented no clinical evidence of a nexus between his left knee status post arthroplasty and right knee degenerative joint disease and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left knee status post arthroplasty or right knee degenerative joint disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his left knee status post arthroplasty and right knee degenerative joint disease and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had left knee and right knee pain since service that has resulted in his current left knee status post arthroplasty and right knee degenerative joint disease.  While the Veteran is competent to report right and left knee pain over the years since service, the Board notes that neither a right knee nor a left knee condition was noted during service or found at the time of his service discharge.  The Board finds that his current statements regarding a continuity of right and left knee symptoms since service that resulted in his current left knee status post arthroplasty and right knee degenerative joint disease are outweighed by the service treatment records and medical opinions.  Specifically, the May 1956 separation examination from service as well as the May 2012 VA examination and April and August 2013 VHA opinions contradict any current assertion that his current left knee status post arthroplasty and right knee degenerative joint disease were manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service as such conflicts with the service treatment records.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3), nexus, is not met, and the Veteran's claims fail on this basis.  
 
Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of status post left knee total arthroplasty and right knee degenerative joint disease.  See, e.g., the May 2012 VA examination report.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for a right leg disability.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left knee status post arthroplasty and right knee degenerative joint disease are due to or aggravated by his right leg disability.

Specifically, the Veteran was afforded a VA examination in May 2012.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with status post left knee total arthroplasty and right knee degenerative joint disease and concluded that "the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The VA examiner's rationale for his conclusion was based on his findings of no injury to the Veteran's knees from his service.  He further reported that bilateral degenerative joint disease is common in individuals of the Veteran's age, and that it likely occurred due to normal wear and tear throughout the Veteran's life.  He also noted that a soft tissue injury to the right leg with resultant edema and/or thrombophlebitis is not known to contribute to cartilaginous injury and result in ipsilateral or contralateral knee degenerative joint disease.   

In February 2013, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2012), requested a VHA opinion from an orthopedist to address whether the Veteran's left knee status post arthroplasty and right knee degenerative joint disease are secondary to his right leg disability.  The Board thereafter obtained VHA opinions from Dr. J.M. in April 2013 and from Dr. F.J. in August 2013 as to this issue.  

In his April 2013 report, Dr. J.M. documented the Veteran's postservice medical history of treatment for his right leg and knees.  Dr. J.M. thereafter concluded that it is more likely than not that the Veteran's knee problems are the result of aging.  He further opined that the aggravating factors included excess weight/obesity as well as possible/probable gout.  He also reported that there is increasing incidence and morbidity of generative arthritis with aging, and that increased weight is associated with increased incidence of severity of arthritis.  Furthermore, pseudogout is associated with increasing knee pain and arthritis.    

In his August 2013 report, Dr. F.J. documented the Veteran's postservice medical history of treatment for his right leg and knees.  Dr. F.J. thereafter concluded that it is less likely than not that the Veteran's current right knee degenerative joint disease and status post left knee arthroplasty are due to his right leg disability to include as a result of any altered gait resulting therefrom.  Although the physician used the word "aggravated" in providing his opinion, he was responding to the question whether the claimed disabilities are due to or caused by the service-connected right leg disability and his rationale addressed causation.  Dr. F.J.'s rationale for his conclusion was based on his review of the Veteran's medical history, to include his finding that by the late 1990s the condition of the left knee and the heel spur were stated causes of the abnormal gait, and by 2005 a slight antalgic gait was more likely related to the degenerative arthritis in the left knee that just a year later required a total knee replacement.  He further reported that the soft tissue condition of the right leg was not described in any of the examinations as causing significant swelling, open sores, or specific muscle weakness.  Moreover, the orthopedic notes did not mention the condition of the right leg nor did it attribute any significant symptoms in the right leg.  He also reported that the time of the documented onset of degenerative arthritis in the Veteran's left knee occurred at an age when the condition quite commonly occurs in the general population having no history of injury or any associated condition to have caused a premature development of degenerative arthritis.  He further noted that he could find no description of any problems with the Veteran's left knee arthroplasty.  He also reported that the primary factor is now recognized in the development of degenerative arthritis in joints as the type of collagen that is dictated by a person's genetic makeup.  

Regarding aggravation, the physician opined that it is less likely than not that the service-connected right leg disability aggravates the right and left knee disabilities as there is no description of any problems with the left knee arthroplasty.  Moreover, the likely cause of the degenerative arthritis of both knees was not associated with the soft tissue condition of the right leg.  In addition, the progression of degenerative arthritis in the right knee was expected without being influenced by any other factors.

The May 2012 VA examination report and the April and August 2013 VHA opinions were based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom, supra [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's or VHA reviewers' opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), has presented no clinical evidence of a nexus between his left knee status post arthroplasty and right knee degenerative joint disease and his service-connected right leg disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected right leg disability.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left knee status post arthroplasty or right knee degenerative joint disease.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his left knee status post arthroplasty and right knee degenerative joint disease and service-connected right leg disability to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.
Accordingly, the Veteran has not presented competent and probative evidence of a link between either his left knee status post arthroplasty or right knee degenerative disease and his service-connected right leg disability.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claims fail on this basis.  
 
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for left knee status post arthroplasty and right knee degenerative joint disease, to include as secondary to service-connected right leg disability.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for left knee status post arthroplasty, to include as secondary to the service-connected right leg disability is denied. 

Entitlement to service connection for right knee degenerative arthritis, to include as secondary to the service-connected right leg disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


